IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 SELWYN KING,                                  : No. 29 MM 2022
                                               :
                     Petitioner                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 HONORABLE TINA P. GARTLEY,                    :
                                               :
                     Respondent                :


                                       ORDER



PER CURIAM

      AND NOW, this 22nd day of June, 2022, the Application for Leave to File Original

Process is GRANTED, and the “Petition for Writ of Mandamus and/or Writ of Prohibition”

and the Application for an Immediate Hearing are DENIED.         The Prothonotary is

DIRECTED to strike the name of the jurist from the caption